                                                                   JS-6

 1
 2
 3
 4

 5
 6
 7
 8
 9
                              UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
                                   WESTERN DIVISION
12
13   BEACHBODY, LLC,                        Case No.: 2:19-cv-08004 PA (PLAx)
14               Plaintiff,
15
                                             PERMANENT INJUNCTION
           v.                                AGAINST DEFENDANT VESELL
16
                                             LLC AND DISMISSAL, WITH
     VESELL LLC, et al.,                     PREJUDICE
17
                 Defendants.
18                                           Judge: Hon. Percy Anderson
19
20
21
22

23
24         Pursuant to the Stipulation for Entry of Permanent Injunction by and
25   between Plaintiff Beachbody, LLC (“Plaintiff”) and Defendant VeSell, LLC
26   (“Defendant”), the Court hereby ORDERS, ADJUDICATES and DECREES that a
27   permanent injunction shall be and hereby is entered against Defendant in the
28   above-referenced matter as follows:

                                      -1-
                       [PROPOSED] PERMANENT INJUNCTION
 1         1.     PERMANENT INJUNCTION. Defendant and any person or entity
 2   acting at its direction, is hereby restrained and enjoined pursuant to 17 United
 3   States Code (“U.S.C.”) §502 and 15 U.S.C. §1116(a), from engaging in, directly or
 4   indirectly, or authorizing or assisting any third party to engage in, any of the
 5   following unauthorized activities in the United States and throughout the world:
 6                A.     copying, manufacturing, importing, exporting, marketing,
 7   selling, offering for sale, distributing or dealing in any product or service that uses,
 8   or otherwise making any use of, any of Plaintiff’s BEACHBODY®, P90X3®
 9   and/or INSANITY® trademarks and copyrights, and/or any intellectual property
10   that is confusingly or substantially similar to, or that constitutes a colorable
11   imitation of, any of Plaintiff’s BEACHBODY®, P90X3® and/or INSANITY®
12   trademarks and copyrights, whether such use is as, on, in or in connection with any
13   trademark, service mark, trade name, logo, design, Internet use, website, domain
14   name, metatags, advertising, promotions, solicitations, commercial exploitation,
15   television, web-based or any other program, or any product or service, or
16   otherwise;
17                B.    performing or allowing others employed by or representing him,
18   or under his control, to perform any act or thing which is likely to injure Plaintiff,
19   any of Plaintiff’s BEACHBODY®, P90X3® and/or INSANITY® trademarks and
20   copyrights, and/or Plaintiff’s business reputation or goodwill;
21                C.     engaging in any acts of federal and/or state trademark and/or
22   copyright infringement, false designation of origin, unfair competition, dilution, or
23   other act which would tend damage or injure Plaintiff; and/or
24                D.     using any Internet domain name or website that includes any of
25   Plaintiff’s Trademarks and Copyrights, including the BEACHBODY®, P90X3®
26   and/or INSANITY® marks or works.
27         2.     ENTRY AND SERVICE. The Court finds there is no just reason for
28   delay in entering this Permanent Injunction against Defendant, and, pursuant to
                                       -2-
                        [PROPOSED] PERMANENT INJUNCTION
 1   Rule 54(a) of the Federal Rules of Civil Procedure, the Court directs immediate
 2   entry of this Permanent Injunction against Defendant. This Permanent Injunction
 3   shall be deemed to have been served upon Defendant at the time of its execution by
 4   the Court.
 5         3.     NO APPEALS AND CONTINUING JURISDICTION. No appeals
 6   shall be taken from this Permanent Injunction, and the parties waive all rights to
 7   appeal.
 8         4.     NO FEES AND COSTS. Plaintiff and Defendant shall bear its/his
 9   own attorneys’ fees and costs incurred in this matter.
10         5.     RETENTION          OF     JURISDICTION.        The     Court    hereby
11   acknowledges that the parties have stipulated to the dismissal of Defendant, with
12   Prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,
13   and hereby dismisses the action, with Prejudice, as to Defendant.
14
15         IT IS SO ORDERED, ADJUDICATED and DECREED this 21st day of
16   October, 2019.
17
18
19
20                                          _______________________________
                                                   PERCY ANDERSON
21                                              United States District Judge
22

23
24
25
26
27
28

                                       -3-
                        [PROPOSED] PERMANENT INJUNCTION
